Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 1 of 11 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 Sharon Sussman, a/k/a Sharon Ohayon, individually and on
 behalf of all others similarly situated,                             Case. No.: 1:21-cv-15683
                                            Plaintiff,
                                                                      CLASS ACTION COMPLAINT
                                                                      DEMAND FOR JURY TRIAL
          -v.-
 Harris & Harris, Ltd.,
                                        Defendant(s).

       Plaintiff Sharon Sussman, a/k/a Sharon Ohayon (hereinafter “Plaintiff”) brings this Class

Action Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant Harris &

Harris, Ltd., (hereinafter “Defendant”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.          The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors.” 15 U.S.C. §1692(a). This was because of the concern that “abusive debt collection

practices contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs,

and to invasions of individual privacy.” Id. Congress concluded that “existing laws…[we]re

inadequate to protect consumers,” and that “the effective collection of debts” does not require

“misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

     2.          The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 2 of 11 PageID: 2




protection laws were inadequate Id. § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

      4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as a where a substantial part of the events or omissions giving

rise to the claim occurred.

                                   NATURE OF THE ACTION

      5.        Plaintiff brings this class action on behalf of a class of New Jersey consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act (“FDCPA”), and

      6.        Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.        Plaintiff is a resident of the State of New Jersey, county of Camden.

      8.        Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

used in the FDCPA with an address for service at 111 W Jackson Blvd, Ste 400, Chicago, Illinois,

60604.

      9.        Defendant is a company that uses the mail, telephone, and facsimile and regularly

engages in business the principal purpose of which is to attempt to collect debts alleged to be due

itself or another.




                                                   2
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 3 of 11 PageID: 3




                                      CLASS ALLEGATIONS

     10.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(3).

     11.    The Class consists of:

            a.     all individuals with addresses in the State of New Jersey;

            b.     to whom Defendant sent an initial collection letter;

            c.     attempting to collect a consumer debt;

            d.     providing multiple addresses;

            e.     without identifying the correct address to which to send a dispute; and

            f.     which letter was sent on or after a date one (1) year prior to the filing of this action

                   and on or before a date twenty-one (21) days after the filing of this action.

     12.    The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     13.    Excluded from the Plaintiff Class is the Defendant and all officers, members, partners,

managers, directors and employees of the Defendant and its respective immediate families, and legal

counsel for all parties to this action, and all members of their immediate families.

     14.    There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether

the Defendant’s written communications to consumers, in the forms attached as Exhibit A, violate

15 U.S.C. §§ 1692e and 1692g.

     15.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff




                                                    3
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 4 of 11 PageID: 4




Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

     16.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants' written communications to consumers, in the forms

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are averse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have




                                                  4
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 5 of 11 PageID: 5




                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     17.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     18.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

     19.       Plaintiff repeats the above allegations as if set forth here.

     20.       Some time prior to January 11, 2021, Plaintiff allegedly incurred an obligation to

Children’s Hospital of Philadelphia (“Children’s Hospital”).

     21.       The obligation arose out of a transaction involving a medical debt to Children’s

Hospital in which money, property, insurance or services, which are the subject of the transaction,

were incurred solely for personal purposes, specifically personal medical care.




                                                   5
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 6 of 11 PageID: 6




       22.     The alleged Children’s Hospital obligation is a “debt” as defined by 15 U.S.C.§

1692a (5).

       23.     Children’s Hospital is a “creditor” as defined by 15 U.S.C. § 1692a (4).

       24.     Upon information and belief, Children’s Hospital contracted with Defendant to

collect the alleged debt. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a

(6).

       25.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                            Violation – January 11, 2021 Collection Letter

       26.     On or about January 11, 2021, Defendant sent the Plaintiff an initial collection letter

regarding the alleged debt owed to Children’s Hospital. (See “Letter” attached as Exhibit A).

       27.     The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

disputing the debt.

       28.     However, there are three addresses listed for Defendant in two different cities and

states:

               a. 111 West Jackson Blvd, Suite 400, Chicago, IL, 60604;

               b. P.O. Box 5462 Chicago, IL 60680;

               c. P.O. Box 78752 Philadelphia, PA 19178.

       29.     None of the three addresses are specifically identified as the correct address to which

to send a dispute.

       30.     Plaintiff was therefore confused as to how to properly dispute the debt and exercise

her rights under § 1692g.




                                                  6
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 7 of 11 PageID: 7




      31.       Upon information and belief, disputes sent to one or more of these addresses will not

be honored by Defendant.

      32.       Listing these incorrect addresses(es) misled Plaintiff into believing a proper dispute

can be sent there.

      33.       Plaintiff was therefore unable to straightforwardly dispute the debt resulting in

wasted time.

      34.       Plaintiff was therefore unable to evaluate her options of how to handle this debt.

      35.       Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

      36.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

      37.       Congress is empowered to pass laws and is well-positioned to create laws that will

better society at large.

      38.       As it relates to this case, Congress identified a concrete and particularized harm with

a close common-law analogue to the traditional tort of fraud.

      39.       Now, consumers have a right to receive proper notice of their right to dispute the

validity of the debt. When a debt collector fails to effectively provide the consumer with proper

notice of their right to dispute the debt, in violation of statutory law, the debt collector has harmed

the consumer.

      40.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right not to be misled or treated unfairly with respect to any action

regarding the collection of any consumer debt.




                                                   7
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 8 of 11 PageID: 8




      41.       Generally, these representations are material because they are likely to affect

Plaintiff’s choice or conduct regarding how to respond to an outstanding debt claim and are likely

to mislead Plaintiff, who was acting reasonably under the circumstances.

      42.       Specifically, Defendant’s careless, deceptive, misleading and unfair representations

and/or omissions with respect to its collection efforts were material misrepresentations that affected

and frustrated Plaintiff's ability to intelligently respond to Defendant’s collection efforts.

      43.       Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff was not provided with a

clear address to dispute the validity of the debt.

      44.       Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

      45.       Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

      46.       As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                                               COUNT I

            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

      47.       Plaintiff repeats the above allegations as if set forth herein.

      48.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      49.       Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.



                                                     8
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 9 of 11 PageID: 9




     50.          Defendant violated said section by deceptively and/or misleadingly providing

multiple addresses and not identifying which one should be used to dispute the debt, in violation of

§ 1692e (10).

     51.          By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                                COUNT II

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692g et seq.

     52.          Plaintiff repeats the above allegations as if set forth herein.

     53.          Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     54.          Pursuant to 15 U.S.C. § 1692g:

     55.          Within five days after the initial communication with a consumer in connection with

the collection of any debt, a debt collector shall, unless the following information is contained in the

initial communication or the consumer has paid the debt, send the consumer a written notice

containing –

     56.          The amount of the debt;

     57.          The name of the creditor to whom the debt is owed;

     58.          A statement that unless the consumer, within thirty days after receipt of the notice,

disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the

debt-collector;

     59.          A statement that the consumer notifies the debt collector in writing within thirty-day

period that the debt, or any portion thereof, is disputed, the debt collector will obtain verification of



                                                      9
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 10 of 11 PageID: 10




the debt or a copy of a judgment against the consumer and a copy of such verification or judgment

will be mailed to the consumer by the debt collector; and

      60.       A statement that, upon the consumer’s written request within the thirty-day period,

the debt collector will provide the consumer with the name and address of the original creditor, if

different from the current creditor.

      61.       Defendant violated this section by providing multiple addresses and not identifying

which one to use for disputing the debt, thereby failing to provide the proper notice required by

§1692g in an initial collection letter.

      62.       By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

      63.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.




                                                  10
Case 1:21-cv-15683-NLH-KMW Document 1 Filed 08/19/21 Page 11 of 11 PageID: 11




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Sharon Sussman, a/k/a Sharon Ohayon, individually and on

behalf of all others similarly situated, demands judgment from Defendant Harris & Harris, Ltd. as

follows:

              i.      Declaring that this action is properly maintainable as a Class Action and

           certifying Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

            ii.       Awarding Plaintiff and the Class statutory damages;

            iii.      Awarding Plaintiff and the Class actual damages;

            iv.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

           and expenses;

             v.       Awarding pre-judgment interest and post-judgment interest; and

            vi.       Awarding Plaintiff and the Class such other and further relief as this Court

           may deem just and proper.


       Dated: August 19, 2021                               Respectfully Submitted,

                                                            Stein Saks, PLLC
                                                            /s/ Yaakov Saks
                                                            Yaakov Saks, Esq.
                                                            One University Plaza, Ste. 620
                                                            Hackensack, NJ, 07601
                                                            P. (201) 282-6500
                                                            F. (201) 282-6501
                                                            YSaks@SteinSaksLegal.com
                                                            Attorneys for Plaintiff




                                                11
